                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                             Case No. 1:17-cr-039-BLW
       Plaintiff,
                                             MEMORANDUM DECISION AND
        v.                                   ORDER

 KRISTIE KAEDAN ALLEN,

       Defendant.


                                  INTRODUCTION

      During the sentencing of defendant Allen on January 15, 2019, the

Government argued that the Court incorrectly recalculated the mandatory

minimum sentence. The Court disagreed and explained from the bench why it

disagreed with the Government’s argument. This decision is intended to

supplement that analysis from the bench.

                                       ANALYSIS

      In this case, all parties agreed that the statutory mandatory minimum was

180 months. Prior to the sentencing hearing, the Government filed a motion

pursuant to Guideline § 5K1.1 and 18 U.S.C. § 3553(e), seeking a 6-level

reduction in the offense level based on the defendant’s substantial assistance.

      The Court granted the Government’s motion under 5K1.1 and § 3553(e),

agreeing that the defendant’s substantial assistance warranted a 6-level reduction.
Memorandum Decision & Order – page 1
To recalculate the mandatory minimum, the Court looked for the lowest offense

level with a criminal history category of IV that corresponded to a 180-month

sentence – here that is 31. Departing 6 levels from 31 yields a 25, and this reduces

the range to 84 to 105 months. Thus, under the Court’s calculation, the new

mandatory minimum is 84 months. See generally U.S. v. Hays, 5 F.3d 292 (7th Cir.

1993) (holding that in a case with a mandatory minimum of 60 months, the two-

level departure under a § 3553(e) motion would start “with the lowest offense level

consistent with a 60-month sentence and depart[] downward two levels from that

point”).

      The original mandatory minimum of 180 months was well-below the

Guideline range. The defendant’s original Guideline range was 292 to 365

months, based on an offense level of 37 and a criminal history category of IV.

      The Government argues that in cases where the original Guideline range

exceeds the statutory mandatory minimum sentence – as here – the Court must

start its recalculation of the mandatory minimum with the original Guideline range.

Under the Government’s calculation, the adjusted offense level of 37 would be

reduced by 6 levels to a 31. With a criminal history category of IV, the new range

would be 151 to 188 months, meaning the new mandatory minimum would be 151

months.




Memorandum Decision & Order – page 2
      The Government argues that whenever the Guideline range exceeds the

mandatory minimum, the Court must begin its recalculation by starting with the

original Guideline range, and not apply any reduction separately to the existing

mandatory minimum.

      The Government cites in support the case of U.S. v. Auld, 321 F.3d 861 (9th

Cir. 2003). Using that case to direct a court in recalculating the mandatory

minimum when the Guideline range is above the mandatory minimum is

problematic, however, because Auld was not faced with that circumstance – in

Auld, the mandatory minimum exceeded the Guideline range.

      Moreover, there is language in Auld supporting the Court’s calculation. In

Auld, the defendant argued that his Guideline range should be the starting point for

the reduction under 5K1 and § 3553(e). The Circuit rejected that argument,

holding that the departure must start instead from the existing mandatory

minimum. Then, in determining how far below that mandatory minimum it may

sentence, it instructed the District Court to consider the 5K1.1 factors:

      Auld's position is foreclosed by the reasoning, if not the direct
      holding, of Melendez v. U.S., 518 U.S. 120 (1996). The Supreme
      Court explained in Melendez that the last sentence of § 3553(e)
      merely “charge[s] the Commission with constraining the district
      court's discretion in choosing a specific sentence after the
      Government moves for a departure below the statutory
      minimum.” Id. at 129. The Commission satisfied this statutory
      charge by promulgating U.S.S.G. § 5K1.1(a), which provides
      factors that “guide the district court when it selects a sentence
      below the statutory minimum, as well as when it selects a
Memorandum Decision & Order – page 3
      sentence below the Guidelines range.” Id. Contrary to Auld's
      contention, § 3553(e) does not mandate any particular
      departure point or require that the ultimate sentence
      imposed fall within the otherwise applicable guideline range.
      See, e.g., U.S. v. Pillow, 191 F.3d 403, 407 (4th Cir.1999) (“That
      the resulting ‘sentence’ [after a § 3553(e) departure] must be
      imposed in accordance with the Sentencing Guidelines and
      policy statements . . . simply means that the district court’s
      discretion in choosing a sentence after the Government moves to
      depart below the statutorily required minimum sentence is
      constrained by the Sentencing Guidelines and policy statements.
      Specifically, the district court should use the factors listed in §
      5K1.1(a)(1)-(5) as its guide when it selects a sentence below the
      statutorily required minimum sentence.

Id. at 864 (emphasis added). The Court has followed this language from Auld in

recalculating the mandatory minimum by considering the factors listed in 5K1.1:

   (1) the court’s evaluation of the significance and usefulness of the defendant’s
   assistance, taking into consideration the government's evaluation of the
   assistance rendered;
   (2) the truthfulness, completeness, and reliability of any information or
   testimony provided by the defendant;
   (3) the nature and extent of the defendant’s assistance;
   (4) any injury suffered, or any danger or risk of injury to the defendant or his
   family resulting from his assistance;
   (5) the timeliness of the defendant's assistance.

      The Court has used the Government’s own assessment of those 5 factors,

which are embodied in its motion for a 6-level downward departure under 5K1.1,

and then extrapolated to determine what that kind of departure would mean in the

context of the mandatory minimum. The Government asks the Court to tie the

mandatory minimum inextricably with the Guidelines, so that adjustment in the

guideline range under 5K1.1 dictates what the mandatory minimum would be
Memorandum Decision & Order – page 4
under 3553(e). And, in that view, if the guideline range starts out above the

mandatory minimum – and is then reduced by the 5K1.1 motion to a point below

the mandatory minimum – the bottom of the guideline range becomes the new

mandatory minimum.

      That is, however, contrary to the guidance in Melendez and Auld, that we

rely upon the 5K1.1 factors to determine how far the mandatory minimum is

reduced by the Government’s motion under 3553(e). See generally U.S. v. Coyle,

506 F.3d 680 (8th Cir. 2007) (in case where Guideline range was above mandatory

minimum, holding that the 5K1.1 factors are used to determine how far the

mandatory minimum is reduced by the § 3553(e) motion); U.S. v. Hayes, 948

F.Supp.2d 1009 (N.D. Iowa 2013) (same).

Conclusion

      Thus, the Court will reject the argument of the Government and calculate the

new mandatory minimum as being 84 months. This makes a substantial difference

in this case. The Court ultimately sentenced defendant to 126 months. If the

Government is correct, the recalculated mandatory minimum would have been 151

months, and this sentence would be illegal. But because the Court recalculated the

mandatory minimum at 84 months, a sentence of 126 months was well above the

mandatory minimum.

                                       ORDER

Memorandum Decision & Order – page 5
      In accordance with the Memorandum Decision set forth above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the statutory

mandatory minimum recalculated under the Government’s § 3553(e) motion is 84

months, and not 151 months as asserted by the Government.



                                          DATED: January 22, 2019


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




Memorandum Decision & Order – page 6
